IN THE UTAH COURT OF APPEALS

                                      ‐‐‐‐ooOoo‐‐‐‐

State of Utah, in the interest of C.C., a    )           PER CURIAM DECISION
person under eighteen years of age.          )
____________________________________         )            Case No. 20120564‐CA
                                             )
V.M.,                                        )                  FILED
                                             )            (September 20, 2012)
        Appellant,                           )
                                             )              2012 UT App 265
v.                                           )
                                             )
State of Utah,                               )
                                             )
        Appellee.                            )

                                            ‐‐‐‐‐

Third District Juvenile, Salt Lake Department, 1055287
The Honorable James R. Michie Jr.

Attorneys:       Jessica T. Taylor, Salt Lake City, for Appellant
                 Mark L. Shurtleff and Carol L.C. Verdoia, Salt Lake City, for Appellee
                 Martha Pierce, Salt Lake City, Guardian ad Litem

                                            ‐‐‐‐‐

Before Judges Orme, Davis, and Thorne.

¶1     V.M. (Mother) appeals the termination of her parental rights. Mother does not
challenge the juvenile court’s determination that grounds for termination exist. Her
only challenge on appeal is to the juvenile court’s decision that it was in C.C.’s best
interest to terminate Mother’s parental rights and allow C.C. to be adopted. We affirm.
¶2      Mother argued in the juvenile court that one‐year‐old C.C. should be placed in
permanent custody and guardianship, rather than being adopted, and that Mother
should retain the right to visit or contact C.C. Because Mother does not argue that she
should regain custody, nor does she dispute the juvenile court’s determination that the
State had proven several grounds for termination, we review only the decision “that
termination of the parent’s rights is in the best interests of the child.” In re A.C.M., 2009
UT 30, ¶ 23, 221 P.3d 185 (stating that after the court finds that grounds for termination
exist, the court must determine whether termination of parental rights is in the child’s
best interests). “Because of the factually intense nature of such an inquiry, the juvenile
court’s decision should be afforded a high degree of deference.” In re B.R., 2007 UT 82,
¶ 12, 171 P.3d 435. “Thus, in order to overturn the juvenile court’s decision, the result
must be against the clear weight of the evidence or leave the appellate court with a firm
and definite conviction that a mistake has been made.” Id. (internal quotation marks
and citation omitted). “When a foundation for the court’s decision exists in the
evidence, an appellate court may not engage in a reweighing of the evidence.” Id.

¶3      Although Mother exhibited good or excellent parenting skills in supervised
settings, her habitual and continuous use of controlled substances interfered with her
ability to be a parent to C.C. He was removed from Mother’s custody when he was just
two months old, and he has resided for most of his young life in the same legal risk
foster home. The juvenile court found that the foster home was a stable, loving home
where C.C. was doing well and his needs were being met. The foster parents wished to
adopt C.C. In contrast, a five‐week trial home placement with Mother ended
unsuccessfully when Mother relapsed and was discharged from her residential
substance abuse treatment program. Mother does not seek to regain custody of C.C.,
but she does seek to retain parental rights, which would prevent C.C. from being
adopted. After receiving notice of the date of trial, Mother elected not to attend the
termination trial either in person or by telephone. The juvenile court’s decision that the
termination of Mother’s parental rights was in C.C.’s best interest is amply supported
by the evidence presented to the juvenile court.




20120564‐CA                                   2
¶4      Because a foundation exists in the record for the juvenile court’s determination
that it would be in the best interest of C.C. to terminate Mother’s parental rights and
allow him to be adopted, we affirm the decision to terminate Mother’s parental rights.




____________________________________
Gregory K. Orme, Judge




____________________________________
James Z. Davis, Judge




____________________________________
William A. Thorne Jr., Judge




20120564‐CA                                 3